Title: To James Madison from William Kirkpatrick, 11 November 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


11 November 1802, Málaga. Forwards a copy of his 20 Oct. dispatch. The board of health at Madrid has since notified the seaport towns that “the Yellow Fever was raging, With the most malignant Symptoms in Philadelphia, by advices received from the Spanish Consul resident there,” advising against admitting any American ships “proceeding from that Quarter.” The board of health determined in a general meeting that no ships arriving from “any Port of the United States” are to be admitted to the mole; they will be turned away to perform quarantine elsewhere. Has learned unofficially of this “extraordinary determination” from a friend, as measures adopted at board meetings are not made public. “Of Course I cannot represent against it, but I shall, do every thing in my Power to have it revoked, the moment they pretend, to turn off, any of our Vessels, from any other part of America, than Philadelphia, when furnished with a Bill of Health, Certified by the Spanish Consul.” Implementation of the resolution, “adopted in a great measure thro Ignorance,” will be prejudicial to American trade in the Mediterranean, as “it would be imprudent” for ships to sail without convoy.
Has learned by a 4 Nov. letter from Gibraltar that “the Governor of Tangier, had demanded … a Passport for the Tripoline now Moorish Ship … to proceed for Tripoly.” The Swedish and American consuls refused. Orders were sent to Gibraltar for the return of the emperor’s passport and of the certificates from the other consuls at Morocco, “which has been done,” and the ship is again laid up awaiting the emperor’s further decision. Hopes this “may not Occasion fresh disturbances with Morocco.” His latest letters from Leghorn report that Commodore Morris and convoy “had only reached that Port on the 12 Ulto.” “The Schooner Enterprize was immediately after despatched with Another Convoy, and has arrived at Barcelona on her Way down the Mediterranean, I consequently daily look for her in this Quarter.” A Swedish frigate leaving Málaga “this day” for repair at Toulon is convoying three American and sixteen Swedish ships.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 3 pp. Postmarked New York, 14 Feb. 1803. Docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:312–13.



   
   A full transcription of this document has been added to the digital edition.

